s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 21, 2015

                                     No. 04-14-00913-CV

                                      David MEDRANO,
                                          Appellant

                                               v.

 FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor by Merger Lawyers
Title Insurance Corporation, Barclays Capital Real Estate Inc. d.b.a HOMEQ, as servicing Agent
                    for Duetsche Bnk. National Trust Company as Trustee,
                                           Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-00027
                      The Honorable Richard E. Price, Judge Presiding

                                        ORDER
       Appellant’s brief was originally due June 19, 2015; however, the court granted appellant
an extension of time until July 20. Appellant has filed a motion asking for an additional thirty-
day extension of time to file the brief.

        We grant the motion and order appellant’s brief due August 19, 2015. Appellant is
advised that no further extensions of time will be granted absent a motion that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court